
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.17



Amended and Restated Employment Agreement, dated as of February 28, 2003, by and
between the
Company and A. Lorne Weil



EMPLOYMENT AGREEMENT

by and between

SCIENTIFIC GAMES CORPORATION

and

A. LORNE WEIL

as Amended and Restated
as of February 28, 2003


--------------------------------------------------------------------------------




Table of Contents


 
   
   
  Page

--------------------------------------------------------------------------------

1.   Termination of Existing Employment Agreements   1 2.   Employment; Term   1
3.   Offices and Duties   1 4.   Compensation   2 5.   Benefits   4 6.  
Termination   6 7.   Compensation Following Termination Prior to the End of the
Term   9 8.   Excise Tax Restoration Payment   13 9.   Offsets; Withholding   15
10.   Noncompetition; Nonsolicitation; Nondisclosure; etc   15     10.1  
Noncompetition; Nonsolicitation   15     10.2   Proprietary Information   16    
10.3   Confidentiality and Surrender of Records   17     10.4   Nondisparagement
  17     10.5   No Other Obligations   17     10.6   Forfeiture of Outstanding
Options   17     10.7   Enforcement   18     10.8   Cooperation with Regard to
Litigation   18     10.9   Survival   19     10.10   Company   19 11.  
Insurance for the Company's Benefit   19 12.   Indemnification   19 13.  
Notices   20 14.   Assignability; Binding Effect   21 15.   Complete
Understanding; Amendment; Waiver   21 16.   Severability   21 17.  
Survivability   22 18.   Governing Law; Arbitration; Expenses; Interest;
Counterparts   22     18.1   Governing Law   22     18.2   Arbitration   22    
18.3   Reimbursement of Expenses in Enforcing Rights   23     18.4   Interest on
Unpaid Amounts   23     18.5   Counterparts   23 19.   Reimbursement of Expenses
of Executive in Negotiating Agreement   23 20.   Titles and Captions   23

i

--------------------------------------------------------------------------------


A. LORNE WEIL EMPLOYMENT AGREEMENT

As Amended and Restated as of February 28, 2003


        This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this "Agreement") is
made as of the 28th day of February, 2003 (the "Effective Date"), by and between
SCIENTIFIC GAMES CORPORATION, a Delaware corporation formerly known as Autotote
Corporation (the "Company"), and A. Lorne Weil ("Executive").

W I T N E S S E T H:

        WHEREAS, Executive has been employed by the Company pursuant to an
Employment Agreement dated as of November 1, 1997 (the "Original Agreement"), as
amended by the letter agreement dated September 10, 1998, and the Amendment to
Employment Agreement dated as of September 1, 2000, and as superseded by the
Employment Agreement dated November 1, 2000, as amended and restated by the
Amended and Restated Employment Agreement dated November 1, 2000 (the "Old
Agreement"); and

        WHEREAS, the Company desires to continue to employ Executive with the
Company, and Executive wishes to continue to serve the Company, in the
capacities and on the terms and conditions set forth in this Agreement; and

        WHEREAS, the Company and Executive desire that this Agreement replace
and supersede the Old Agreement;

        NOW, THEREFORE, in consideration of the premises and the mutual benefits
to be derived herefrom and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:

        1.    Termination of Existing Employment Agreements.    As of the
Effective Date, all existing employment agreements between the parties, whether
oral or written, including the Old Agreement, are hereby terminated and
superseded, except as provided in Sections 12 and 15.

        2.    Employment; Term.    The Company hereby agrees to employ
Executive, and Executive hereby accepts continued employment with the Company,
in accordance with and subject to the terms and conditions set forth herein. The
term of employment of Executive under this Agreement (the "Term") shall be the
period commencing on the Effective Date and ending on December 31, 2007, and any
period of extension thereof in accordance with this Section 2, subject to
earlier termination in accordance with Section 6. The Term shall be extended
automatically without further action by either party by one additional year
(added to the end of the Term) first on December 31, 2007 (extending the Term to
December 31, 2008) and then on each succeeding December 31 thereafter, unless
either party shall have given written notice to the other party prior to the
June 30 preceding the date upon which such extension would become effective
electing not to further extend the Term, in which case Executive's employment
shall terminate on the date upon which such extension would otherwise have
become effective, unless earlier terminated in accordance with Section 6;
provided, however, that any termination pursuant to this Section 2 shall be
subject to and without limitation of or prejudice to Executive's rights with
respect to (i) a termination for Good Reason pursuant to Section 6(e)(viii), or
(ii) a termination without Cause pursuant to Section 6(g), as applicable.

        3.    Offices and Duties.    

        (a)    Offices.    During the Term, Executive shall serve as Chairman of
the Board, President and Chief Executive Officer of the Company and shall report
solely to the Board of Directors of the Company (the "Board"). Executive agrees
to serve during the Term as a member of the Board, and of any Board committee to
which the Board may elect him.

        (b)    Duties.    Executive shall perform such duties and
responsibilities and have such authority as are customary for the chairman of
the board, president and chief executive officer of a publicly held corporation
of the size, type, and nature of the Company as they may exist from time to
time,

--------------------------------------------------------------------------------




but in no event shall such duties, responsibilities and authority be reduced
from those of Executive at the Effective Date.

        (c)    Commitment.    Executive shall devote his full business time and
attention and best efforts to his positions with the Company without commitment
to other business endeavors, except that so long as such activities do not
preclude or render unlawful Executive's employment by the Company or otherwise
materially inhibit the performance of his duties under this Agreement or
materially impair the business of the Company or its subsidiaries, Executive
(i) may make personal investments which are not in conflict with his duties to
the Company and manage personal and family financial and legal affairs, (ii) may
continue to serve on any board of directors on which he is known by the Board to
be serving on the Effective Date, as specified in Schedule A hereto, (iii) may
undertake public speaking engagements, and (iv) may serve as a director of (or
hold a similar position with) any other organization.

        (d)    Rank.    Executive shall be the highest-ranking executive of the
Company.

        4.    Compensation.    

        (a)    Base Salary.    During the Term the Company shall pay Executive
an annual base salary (the "Base Salary") at the rate per annum for 2003 of
$790,958, payable biweekly (except to the extent deferred under a deferred
compensation plan) and subject to all withholdings that are legally required or
are agreed to by Executive. The Base Salary shall be increased annually on each
January 1 during the Term by a percentage of the Base Salary then in effect
equal to the percentage increase, if any, during the preceding twelve months in
the Consumer Price Index for the Greater New York area; provided, however, that
if the rate of Base Salary as so increased at January 1, 2005 is less than
$1 million, Base Salary will be increased effective at that date to $1 million
per annum, and shall thereafter be increased annually on each January 1 during
the Term, commencing January 1, 2006, by a percentage of such Base Salary then
in effect equal to the percentage increase, if any, during the preceding twelve
months in the Consumer Price Index for the Greater New York area. In no event
shall the Base Salary be reduced. For purposes of this Agreement, the percentage
increase, if any, during the preceding twelve months in the Consumer Price Index
for the Greater New York area will be computed by dividing (i) the difference
between (A) the Consumer Price Index—All Urban Consumers, New York-Northern New
Jersey-Long Island, NY-NJ-CT-PA, All Items (1982-84=100) published by the U.S.
Department of Labor Bureau of Labor Statistics (the "CPI") for the month of
December in the calendar year most recently ended prior to, or ending on, the
date as of which the relevant increase is to be made (e.g., December 2003 for an
increase to be made on January 1, 2004 or on December 31, 2003) and (B) the CPI
for the month of December in the calendar year immediately preceding the year
referred to in clause (i)(A) by (ii) the CPI referred to in clause (i)(B);
provided, however, that if such computation yields a negative number, such
percentage increase shall be deemed to be zero.

        (i)    Incentive Compensation.    Executive shall have the opportunity
annually to earn incentive compensation in amounts determined by the
Compensation Committee of the Board (the "Committee") in accordance with the
applicable plan(s) of the Company as in effect from time to time; provided,
however, that Executive shall have the opportunity to earn annually, beginning
in 2003, up to the "Annual Incentive Amount" (as defined below) as incentive
compensation pursuant to, and subject to the terms and conditions of, the
Company's Management Incentive Compensation Plan as in effect from time to time;
provided, however, that (i) if no Management Incentive Compensation Plan is in
effect at any relevant time, or if such plan, as in effect at any relevant time,
does not provide a reasonable opportunity for Executive to earn annually the
Annual Incentive Amount as incentive compensation, then the Company shall
provide such reasonable opportunity to Executive independently of such plan,
(ii) Executive may in the discretion of the Committee or the Board receive
additional

2

--------------------------------------------------------------------------------

incentive compensation; (iii) subject to clause (iv) below, Executive's annual
opportunity for incentive compensation shall be based on achievement of pre-set
performance goals, with the Compensation Committee to determine the nature of
the performance goals, which may include quantitative and/or qualitative goals,
and other award terms in its discretion; and (iv) Executive's annual opportunity
for incentive compensation shall, for each year, be on terms and conditions at
least as favorable to Executive as the most favorable terms and conditions for
incentive compensation offered to any other employee of the Company for such
year. The "Annual Incentive Amount" shall be $1 million in each of 2003, 2004
and 2005, and thereafter shall be equal to the Base Salary in effect in the such
year (after giving effect to the increase in Base Salary for such year provided
in Section 4(a)) Any incentive compensation payable to Executive shall be paid
in accordance with the Company's usual practices with respect to payment of
incentive compensation to its other senior executives, except that the Company
shall make available to Executive an opportunity to defer receipt of the
incentive compensation under a deferred compensation plan.

        (c)    Executive Compensation Plans.    

        (i)    Executive shall be entitled during the Term to participate,
without discrimination or duplication, in the Company's supplemental executive
retirement plan, subject to Section 5(h) and other applicable terms of this
Agreement, and all other executive compensation plans and programs which are
made generally available by the Company to its other senior executives
(including, without limitation, any stock option plans, performance share plans,
management incentive plans, deferred compensation plans, and supplemental
retirement plans) in accordance with the terms of such plans and programs and
subject to the Company's right to at any time amend or terminate any such plan
or program; provided, however, that except to the extent otherwise specifically
provided herein or under the terms of any "Non-Ordinary-Course Grant or Award"
(as hereafter defined) made to Executive after December 1, 2003, Executive shall
be eligible to participate in such executive compensation plans and programs on
terms and conditions at least as favorable to Executive as the most favorable
terms and conditions offered to any other employee of the Company.

        (ii)    For purposes of this Agreement, a "Non-Ordinary-Course Grant or
Award" shall mean any grant or award conferring the right to acquire
equity-based securities of the Company, other than a "Normal Course Award", and
a "Normal Course Award" shall mean and be limited to a grant or award to acquire
equity-based securities of the Company made under the annual equity incentive
program of the Company's management incentive compensation program (pursuant to
which Executive has in recent years received an annual grant of a number of
stock options equal to 15% of his maximum annual cash incentive bonus
potential), or under any amended, replacement or supplemental plan or program
that is established to take the place of, modify, or supplement such equity
incentive program (as the same may be hereafter amended, replaced or
supplemented), or to reinstitute such a plan or program, in order to carry out
the Company's regular program of equity grants to senior executives generally.

        (iii)    The foregoing notwithstanding, the following equity grants will
be made to Executive in 2003 in addition to the Normal Course Awards for 2003:

        (A)    Effective February 28, 2003, Executive shall be granted, under
the 1997 Incentive Compensation Plan, as amended, a performance-accelerated
stock option to purchase 600,000 shares of Class A Common Stock of the Company,
at an exercise price of $5.13 per share (representing 100% of fair market value
of a share of Class A Common Stock at the date of grant), in the form and
subject to the terms and conditions set forth in Exhibit A hereto ("PARSOP I").

3

--------------------------------------------------------------------------------

        (B)    Effective upon the approval of the proposed 2003 Incentive
Compensation Plan (the "2003 ICP") by shareholders of the Company, Executive
shall be granted, under the 2003 ICP, a performance-accelerated stock option to
purchase 400,000 shares of Class A Common Stock of the Company, at an exercise
price equal to 100% of fair market value of a share of Class A Common Stock at
the date of grant, in the form and subject to the terms and conditions set forth
in Exhibit B hereto ("PARSOP II").

        (C)    If the exercise price of PARSOP II exceeds $7.00 per share but is
less than $8.00 per share, the Company will grant to Executive a number of
shares of restricted stock equal to (A) such exercise price minus $7.00 times
(B) 400,000 divided by (C) such exercise price. The restrictions (i) relating to
forfeiture of the restricted stock granted under this Section 5(b)(ii) will
lapse at the same times and in the same proportions as the forfeiture
restrictions on the PARSOP II options lapse, and (ii) relating to
transferability of such restricted stock will lapse at the same times and in the
same proportions as the transfer restrictions on the Profit Shares under PARSOP
II lapse, including, in the case of the restrictions referred to in each of the
foregoing clauses (i) and (ii), the lapse of such restrictions on a
performance-accelerated basis. Regular cash dividends on such restricted stock,
if any, will be paid on an unrestricted basis, but other dividends will result
in adjustments determined by the Committee in a manner that preserves without
enlarging the rights of the Company and Executive.

        (iv)    Except to the extent otherwise specifically provided under the
terms of any Non-Ordinary Course Grant or Award made to Executive after
December 1, 2003, in determining grants or awards, any formula used by the
Committee in calculating the number of options (or any other equity -based
awards granted to senior executives in lieu of options) to be granted for any
such year shall take into account (to the extent relevant to the grant
determination methodology then in use), Executive's Annual Incentive Amount as
determined in accordance with Section 4(b).

        5.    Benefits.    

        (a)    Expense Reimbursement.    The Company shall reimburse Executive
for all reasonable and necessary travel, business entertainment and other
business expenses incurred by Executive in connection with the performance of
his duties under this Agreement, on a timely basis upon submission by Executive
of vouchers therefor in accordance with the Company's standard procedures.

        (b)    Health and Welfare Benefits.    Executive shall be entitled to
participate, without discrimination or duplication, in any and all medical
insurance, group health, disability, life, accidental death, dismemberment
insurance, pension, retirement, profit sharing, stock ownership and other
insurance, benefit, fringe benefits and perquisite plans and programs which are
made generally available by the Company to its other senior executives;
provided, however, that Executive shall be eligible to participate in such
insurance, benefit, fringe benefit and perquisite plans and programs on terms
and conditions at least as favorable to Executive as the most favorable terms
and conditions offered to any other employee of the Company. The Company, in its
sole discretion, may at any time amend or terminate any such plans or programs;
provided, however, that:

        (i)    At all times during the Term, such plans and programs in effect,
in the aggregate, shall provide Executive with benefits and compensation
substantially no less favorable than is provided by the Company to Executive
under such plans and programs as of the Effective Date;

4

--------------------------------------------------------------------------------

        (ii)    The Company shall provide Executive with long-term disability
insurance and benefits substantially no less favorable (including any required
contributions by Executive) than such insurance and benefits in effect on the
Effective Date; and

        (iii)    The Company shall provide Executive with Company-paid group and
individual term life insurance providing a death benefit no less than that
provided under Company-paid insurance in effect on the Effective Date.

        (c)    Equity Investment Program.    If the Company adopts an equity
investment program permitting executives to elect to forego salary, annual
incentive, other bonuses, annual option opportunities under long-term incentive
plans, or other specified compensation or benefits in exchange for a grant of
stock options, restricted stock or other equity or non-equity awards or
benefits, Executive will be eligible to participate in such program on terms no
less favorable than the terms of participation of any other employee of the
Company.

        (d)    Deferred Compensation.    Executive shall be entitled to
participate in the Company's deferred compensation plan in accordance with the
terms of such plans and subject to the Company's right to at any time amend or
terminate any such plan.

        (e)    Vacation.    Executive shall be entitled to paid vacation,
holidays, and any other time off in accordance with the Company's policies in
effect from time to time.

        (f)    Registration.    The Company will use its best efforts to file
with the Securities and Exchange Commission and thereafter maintain the
effectiveness of one or more registration statements registering under the
Securities Act of 1933, as amended, the offer and sale of shares by the Company
to Executive pursuant to stock options or other equity-based awards granted to
Executive under Company plans. All outstanding and unvested stock option grants
made on or prior to December 1, 2003 shall become fully vested and
nonforfeitable, upon the failure (except solely by reason of Executive's own
actions) of the Board or the Company to approve or effectively seek to
implement, in all material respects, any material strategic plan or initiative
for the Company, that, in any such case, has been proposed in writing in good
faith by Executive (provided that upon such vesting, the period of time afforded
to the Company, pursuant to Section 6(e), to otherwise cure the conduct alleged
to constitute Good Reason within the meaning of such Section 6(e) shall be
extended from thirty (30) days to ninety (90) days). Except to the extent
otherwise specifically provided under the terms of any Non-Ordinary Course Grant
or Award made to Executive after December 1, 2003, in addition to the provisions
set forth in Section 7 hereof with respect to termination of Executive's
employment, all outstanding stock options and other equity-based awards held by
Executive shall become fully vested and non-forfeitable upon:

        (i)    the occurrence of any of the events described in clauses
(i) through (vii) of Section 6(e) and the Company's failure to cure such event
within thirty (30) days after its receipt of notice thereof from Executive; or

        (ii)    the date on which the "Incumbent Non-Designated Directors" (as
hereafter defined), cease to constitute at least a majority of the members of
the Board (treating any vacancies that are filled within the 120 day time limit,
and that otherwise meet the criteria, set forth in clause (C) below as though
they were appointed immediately before the terminating Board member's cessation
of Board service). "Incumbent Non-Designated Directors" means those directors of
the Company consisting of (A) the persons who, as of December 1, 2003,
constitute the five members of the Board other than the four members designated
by or on behalf of holders of preferred stock of the Company, (B) the person, if
any, who becomes a director of the Company to fill the vacancy on the Board that
exists as of December 1, 2003, if such person's appointment, election or
nomination for election as a director of the

5

--------------------------------------------------------------------------------




Company was not designated by a "Designating Party" (as hereafter defined), and
was approved by a vote of at least a majority of the directors of the Company
who are not "Designated Directors" (as hereafter defined), and (C) any person
who becomes a director of the Company to replace (or to fill, within 120 days of
the replaced director's termination of Board service, a vacancy created by the
resignation or other termination of Board service of) one of the persons
referred to in clauses (A) or (B) above or in this clause (C) and whose
appointment, election or nomination for election as a director of the Company
was not designated by a Designating Party and was approved by a vote of at least
a majority of the directors of the Company who are not Designated Directors. A
"Designated Director" means a member of the Board who was designated, appointed,
elected or nominated for election by or on behalf of any Designating Party. A
"Designating Party" means (X) any holder or holders of preferred stock of the
Company (or common stock into which preferred stock of the Company has been
converted or exchanged), who has or have the right or power to designate,
appoint, elect or nominate for election one or more members of the Board, or
(Y) any "person" or "group" (as such terms are used in Section 13 of the
Securities Exchange Act of 1934, as amended, and the rules thereunder) who has
or acquires the right or power to designate, appoint, elect or nominate for
election one or more members of the Board, whether by ownership of securities,
by contract or arrangement, by operation of law, or otherwise.

        (g)    Commencement of Employment.    Executive shall be deemed to have
commenced employment with the Company on August 1, 1990, for purposes of
calculating Executive's period of service under this Agreement except to the
extent, if any, that any provision of this Agreement specifically credits
Executive with a longer period of service for purposes of such provision.

        (h)    Retirement Benefit Under the SERP.    For purposes of computing
the "Retirement Benefit" or equivalent payment or benefit (the "Retirement
Benefit") due to Executive under all supplemental executive retirement plans and
substantially similar plans of the Company and affiliates (all such plans being
referred to herein collectively as the "SERP") in which Executive participates
during the Term, or any payment or benefit under Section 7 of this Agreement in
lieu of any SERP benefit or payment, any contrary terms of such SERP and all
other contrary provisions of this Agreement notwithstanding, the amount of the
Retirement Benefit shall be $675,000 in the case of any termination of
employment qualifying for benefits during 2003. At each December 31 in the
period 2003 to 2007, if Executive remains employed hereunder at that date, the
Retirement Benefit will increase by $40,000 and such increased amount shall be
further increased as of such date by the percentage increase, if any, during the
preceding twelve months in the Consumer Price Index for the Greater New York
area. This Retirement Benefit replaces any retirement benefit that may be
otherwise calculated or payable under the terms of the SERP.

        6.    Termination.    Executive's employment hereunder may be terminated
prior to the end of the Term under the following circumstances:

        (a)    Death; Total Disability.    Executive's employment hereunder
shall terminate upon Executive's death, and the Company may terminate
Executive's employment hereunder in the event of Executive's "Total Disability."
For purposes of this Agreement, "Total Disability" shall mean Executive's
failure to perform the duties and responsibilities contemplated under this
Agreement for a period of more than 180 days during any consecutive 12-month
period, due to physical or mental incapacity or impairment as determined by a
physician or physicians selected by the Company and reasonably acceptable to
Executive unless, within 30 days after Executive has received written notice
from the Company of a proposed termination due to such failure (as determined in
accordance with the foregoing provisions of this sentence) which notice shall
include a copy of the findings of such physician or physicians and shall refer
to this Section 6(a), Executive shall have returned to the full performance of
his duties hereunder and shall have presented to the

6

--------------------------------------------------------------------------------

Company a written certificate of Executive's good health by a physician selected
by Executive and reasonably acceptable to the Company.

        (b)    Retirement.    Executive may terminate his employment hereunder
upon retirement at or after age 65 or at or after age 55 following at least
10 years of full-time employment with the Company ("Normal Retirement") or prior
to such age upon approval by the Committee ("Approved Early Retirement"), in
each case upon forty-five (45) days' prior written notice to the Company
referring to this Section 6(b).

        (c)    Termination by the Company for Cause.    The Company may
terminate Executive's employment hereunder for Cause at any time upon written
notice to Executive referring to this Section 6(c). For purposes of this
Agreement, the term "Cause" shall mean Executive's gross misconduct (as defined
herein) or willful and material breach of Section 10.1(a) (other than the first
sentence thereof), 10.1(b), 10.2 (other than the first and penultimate sentences
thereof), 10.3, 10.4, or 10.8. For purposes of this definition, "gross
misconduct" shall mean (i) Executive's conviction in a court of law of a felony
under applicable federal or state law that was committed while Executive was
employed by the Company, or (ii) Executive's willful and continued failure
substantially to perform his material duties under this Agreement or any act or
omission on the part of Executive not requested or approved by the Board
constituting willful malfeasance or gross negligence in the performance of
Executive's material duties under this Agreement. For purposes of this
Agreement, an act or failure to act on Executive's part shall be considered
"willful" if it was done or omitted to be done by him not in good faith and
shall not include any act or failure to act resulting from any physical or
mental incapacity or impairment of Executive. Executive may not be terminated
for Cause unless and until there shall have been delivered to him, within ninety
(90) days after the Board (A) had actual knowledge of conduct or an event
allegedly constituting Cause and (B) had reason to believe that such conduct or
event could be grounds for termination for Cause, a copy of a resolution duly
adopted by the Board by a vote of Directors constituting a majority of the Board
(excluding Executive) at a meeting of the Board which a quorum is present and
which is called and held for such purpose (after giving Executive reasonable
notice of the specific grounds for such termination and, except if a felony
conviction is the grounds for termination, 30 days to correct such grounds, and
affording Executive and his counsel the opportunity to be heard before the
Board) finding that, in the good faith opinion of the Board, Executive was
guilty of conduct constituting Cause (the "Cause Resolution").

7

--------------------------------------------------------------------------------



        If, within 30 days of Executive's receipt of notice of his termination
for Cause, Executive in good faith files a claim in arbitration disputing the
termination for Cause, Executive shall, during the pendency of the arbitration,
be considered a suspended employee of the Company and be entitled to receive
compensation and benefits under this Agreement as if he had not been terminated.
If the arbitration panel finds that the Company had Cause to terminate
Executive's employment, Executive shall, within 5 days of the arbitration award,
repay any amounts provided to him by the Company in respect of periods
commencing after his termination, including but not limited to salary
continuation and the value of all benefits provided to Executive in respect of
periods commencing after his termination, in excess of any amounts to which he
was entitled under this Agreement upon a termination for Cause. If the
arbitration panel finds that the Company did not have Cause to terminate
Executive's employment: (x) Executive's employment shall be deemed to have been
terminated without Cause as of the date which is 90 days after the date of
notice of his termination for Cause; and (y) any amounts paid to Executive by
the Company in respect of periods commencing after 90 days following the date of
the notice of his termination for Cause, including but not limited to salary
continuation and the value of all benefits provided to Executive, shall be
credited against amounts owed to Executive under Section 7(c) of this Agreement.

        (d)    Termination by the Company Without Cause.    The Company may
terminate Executive's employment hereunder at any time, without Cause, for any
reason or no reason.

        (e)    Termination by Executive for Good Reason.    Executive may
terminate his employment hereunder for Good Reason. For purposes of this
Agreement, "Good Reason" shall mean: without Executive's prior written consent,
(i) a material change, adverse to Executive, in Executive's positions, titles or
offices as set forth in Section 3, or status rank, nature of responsibilities,
or authority within the Company, or removal of Executive from, or failure to
nominate, reappoint or reelect Executive as the Chairman of the Board, or as a
member of any Board committee on which he has served during the Term (except if
required by a change in law, accounting rule, or the rules of any national
securities exchange or automated quotation system on which the Company's
securities may be listed or quoted), including a failure of the Board or
stockholders to take such actions (notwithstanding their legal right to do so),
except, in such case, in connection with the termination of Executive's
employment for Cause, Total Disability, Normal Retirement or Approved Early
Retirement, or death, (ii) an assignment of any significant duties to Executive
which are inconsistent with his positions or offices held under Section 3,
(iii) a decrease in Base Salary or other compensation or in any compensation
opportunities or a material decrease in the aggregate benefits provided under
this Agreement, (iv) any other failure by the Company to perform any material
obligation under, or breach by the Company of any material provision of, this
Agreement, (v) a relocation of the Corporate Offices of the Company more than 35
miles from the latest location of such offices prior to such relocation,
(vi) any failure to secure the agreement of any successor corporation or other
entity to the Company to fully assume the Company's obligations under this
Agreement in a form reasonably acceptable to Executive, (vii) any attempt by the
Company to terminate Executive for Cause which does not result in a valid
termination for Cause, except where (x) valid grounds for Cause exist but are
corrected as permitted under Section 6(c) or (y) the Company, prior to 35 days
after Executive's receipt of a copy of the Cause Resolution, revokes the Cause
Resolution, takes any and all other steps reasonably necessary to retract its
allegations of Cause and fully restore Executive to active employment in
accordance with the terms of this Agreement, effective immediately prior to the
adoption of the Cause Resolution, and pays (or reimburses Executive for) any
costs and expenses reasonably incurred by Executive in connection with such
attempted termination, and (viii) the failure of the parties to agree in writing
at the end of the Term (or any extension thereof) to the terms of Executive's
continued employment where only Executive, and not the Company, has given notice
electing not to further extend the Term pursuant to the last sentence of
Section 2. Executive shall not be considered to have terminated for Good Reason
unless Executive shall have provided

8

--------------------------------------------------------------------------------




the Company with written notice of the specific reasons for such termination
within ninety (90) days after he has actual knowledge of the event that is the
basis for such termination and (except in the case of a termination pursuant to
clause (vii) or (viii) of the preceding sentence) affords the Company at least
thirty (30) days to cure the alleged conduct.

        (f)    Termination by Executive for Other than Good Reason.    Executive
may terminate his employment hereunder for any reason or no reason upon thirty
(30) days' prior written notice to the Company referring to this Section 6(f);
provided, however, that a termination of Executive's employment by reason of
death, Total Disability, Normal or Early Retirement, or Good Reason shall not
constitute a termination by Executive for other than Good Reason pursuant to
this Section 6(f).

        (g)    Termination Upon the Company's Failure to Extend the Term.    An
election by the Company not to extend the Term pursuant to Section 2 hereof
shall be deemed for all purposes of this Agreement (including, without
limitation, for purposes of Sections 7(c) and 10.1(a) hereof) to be a
termination of Executive's employment hereunder by the Company without Cause as
of the date of expiration of the Term.

        7.    Compensation Following Termination Prior to the End of the
Term.    In the event that Executive's employment hereunder is terminated prior
to the end of the Term, Executive shall be entitled only to the following
compensation and benefits:

        (a)    Termination by Reason of Death, Normal Retirement, or Approved
Early Retirement.    In the event that Executive's employment is terminated
prior to the expiration of the Term by reason of Executive's death, pursuant to
Section 6(a), or by reason of his Normal Retirement or Approved Early Retirement
pursuant to Section 6(b), the Company shall pay the following amounts, and make
the following other benefits available, to Executive (or Executive's spouse or
estate, as the case may be):

        (i)    Any accrued but unpaid Base Salary (as determined pursuant to
Section 4(a)) for services rendered to the date of termination;

        (ii)    All vested, nonforfeitable amounts owing or accrued at the date
of termination under any compensation and benefit plans, programs, and
arrangements, including those set forth or referred to in Sections 4(b), 4(c),
and 5 (including any earned and vested annual incentive compensation and long
term incentive award but excluding any incentive compensation under Section 4(b)
for the year of termination), in which Executive theretofore participated, to be
paid in accordance with the terms and conditions of such plans, programs, and
arrangements (and agreements and documents thereunder);

        (iii)    In lieu of any incentive compensation under Section 4(b) for
the year of termination, an amount equal to the amount of annual incentive
compensation payable to Executive assuming achievement of the maximum
performance targets for such year, multiplied by a fraction the numerator of
which is the number of days Executive was employed in the year of termination
and the denominator of which is the total number of days in the year of
termination;

        (iv)    Stock options held by Executive at termination, if not then
vested and exercisable, will become fully vested and exercisable at the date of
such termination, except to the extent otherwise specifically provided under the
terms of any Non-Ordinary Course Grant or Award made to Executive after
December 1, 2003, and any such options which were granted on or after
November 1, 1997 (that is, the Effective Date of the Old Agreement) shall remain
exercisable until the earlier of three years after the date of such termination
or the scheduled expiration date, and, in other respects, all such options shall
be governed by the plans and

9

--------------------------------------------------------------------------------




programs and the agreements and other documents pursuant to which such options
were granted;

        (v)    Except to the extent otherwise specifically provided under the
terms of any Non-Ordinary Course Grant or Award made to Executive after
December 1, 2003, all deferred stock, restricted stock and other equity-based
awards will become fully vested and non-forfeitable, and all restrictions and
conditions with respect to such awards shall lapse, and all such awards and
arrangements will be settled in accordance with the plans and programs under
which the awards were granted or governing such arrangements including, if so
permitted by the plans or programs, Executive's duly executed deferral election
forms or the terms of any mandatory deferral under such plans or programs;

        (vi)    Reasonable business expenses and disbursements incurred by
Executive prior to such termination will be reimbursed in accordance with
Section 5(a);

        (vii)    If Executive's employment terminates due to his Normal
Retirement or Approved Early Retirement, Executive may elect continued
participation after termination in the Company's health and medical coverage for
himself and his spouse and dependent children after such coverage would
otherwise end until such time as Executive becomes eligible for Medicare;
provided, however, that in the event of such election, Executive shall pay the
Company each year an amount equal to the then-current annual COBRA premium being
paid (or payable) by any other former employee of the Company;

        (viii)    Executive shall be entitled to designate (and change, to the
extent permitted under applicable law) a beneficiary or beneficiaries to receive
any compensation or benefits payable hereunder following Executive's death;

        (ix)    Executive shall be entitled to receive all payments and benefits
to which Executive is entitled under the SERP computed in accordance with
Section 5(h) hereof. Such payments and benefits shall be payable in a lump sum
or in equal installments, as determined by Executive in his discretion, in
accordance with the terms and conditions of the SERP; provided, however, that
Executive shall not be entitled to receive payments in installments unless at
least 12 months prior to the date of the termination of his employment, he
elected to receive payments in installment form under the SERP. Receipt by
Executive of such payment(s) under this Section 7(a)(ix) shall be in full
satisfaction of Executive's rights under the SERP.

Except to the extent otherwise specifically provided in the other Sections of
this Agreement or under the terms of any Non-Ordinary Course Grant or Award made
to Executive after December 1, 2003, Executive will be entitled to the benefit
of any terms of plans or agreements applicable to Executive which are more
favorable than those specified in this Section 7(a).

        (b)    Termination by the Company for Cause; Termination by Executive
for Other than Good Reason.    In the event that Executive's employment is
terminated by the Company for Cause pursuant to Section 6(c) or by Executive for
other than Good Reason pursuant to Section 6(f), the Company shall pay the
following amounts, and make the following other benefits available, to
Executive:

        (i)    Any accrued but unpaid Base Salary (as determined pursuant to
Section 4(a)) for services rendered to the date of termination;

        (ii)    All vested nonforfeitable amounts owing or accrued at the date
of termination under any compensation and benefit plans, programs, and
arrangements, including those set forth or referred to in Sections 4(b), 4(c),
and 5 hereof (including any earned and vested annual

10

--------------------------------------------------------------------------------




incentive compensation), in which Executive theretofore participated will be
paid under the terms and conditions of such plans, programs, and arrangements
(and agreements and documents thereunder);

        (iii)    All stock options and deferred stock, restricted stock and
other equity-based awards will be governed by the terms of the plans and
programs under which the options or awards were granted;

        (iv)    Non-forfeitable amounts credited to any deferral account of
Executive under deferral arrangements referred to in Section 5(d) hereof at the
date of termination will be settled in accordance with the plans and programs
under which the awards were granted or governing the deferral including, if so
permitted by the plans or programs, Executive's duly executed deferral election
forms or the terms of any mandatory deferral; and

        (v)    Reasonable business expenses and disbursements incurred by
Executive prior to such termination will be reimbursed, in accordance with
Section 5(a).

        (c)    Termination by Reason of Total Disability; Termination by the
Company Without Cause; Termination by Executive For Good Reason.    In the event
that Executive's employment is terminated by reason of Total Disability pursuant
to Section 6(a), or by the Company without Cause pursuant to Section 6(d) or
6(g), or by Executive for Good Reason pursuant to Section 6(e), the Company
shall pay the following amounts, and make the following other benefits
available, to Executive:

        (i)    A lump sum cash payment in an amount equal to three times the
"Severance Base Amount" will be paid to Executive; provided, however, that
Executive may elect to receive the amount payable under this Section 7(c)(i) in
equal monthly installments over the 36 months following termination, without
interest, in lieu of receiving a lump sum cash payment. For purposes of this
Section 7(c)(i), the "Severance Base Amount" shall be $1.75 million in 2003 and
shall be increased annually on each January 1 in the period 2004 to 2007 by a
percentage of the Severance Base Amount then in effect equal to the percentage
increase, if any, during the preceding twelve months in the Consumer Price Index
for the Greater New York area;

        (ii)    The unpaid portion of Base Salary at the rate payable, in
accordance with Section 4(a) hereof, at the date of termination, pro rated
through such date of termination, will be paid;

        (iii)    All vested, nonforfeitable amounts owing or accrued at the date
of termination under any compensation and benefit plans, programs, and
arrangements, including those set forth or referred to in Sections 4(b) and 5(a)
and 5(c) hereof (including any earned and vested annual incentive compensation),
in which Executive theretofore participated will be paid under the terms and
conditions of such plans, programs, and arrangements (and agreements and
documents thereunder);

        (iv)    In lieu of any annual incentive compensation under Section 4(b)
for the year in which Executive's employment terminated (unless otherwise
payable under (iii) above), Executive will be paid an amount equal to (X) the
Severance Annual Incentive Amount (as defined below) multiplied by (Y) a
fraction the numerator of which is the number of days Executive was employed in
the year of termination and the denominator of which is the total number of days
in the year of termination. For purposes of this Section 7(c)(iv), the
"Severance Annual Incentive Amount" shall be the greater of (1) the average
annual incentive compensation paid to Executive for the three years immediately
preceding the year of termination or (2) the annual incentive compensation
payable to Executive upon achievement of the maximum performance targets for the
year of termination;

11

--------------------------------------------------------------------------------




        (v)    Stock options held by Executive at termination, if not then
vested and exercisable, will become fully vested and exercisable at the date of
such termination, except to the extent otherwise specifically provided under the
terms of any Non-Ordinary Course Grant or Award made to Executive after
December 1, 2003, and any such options which were granted on or after
November 1, 1997 or, if previously granted, were not "in the money" as of
November 1, 1997 shall remain exercisable until the scheduled expiration date,
and, in other respects, all such options shall be governed by the plans and
programs and the agreements and other documents pursuant to which such options
were granted;

        (vi)    Except to the extent otherwise specifically provided under the
terms of any Non-Ordinary Course Grant or Award made to Executive after
December 1, 2003, all deferred stock, restricted stock and other equity-based
awards will become fully vested and non-forfeitable, all restrictions and
conditions with respect to such awards shall lapse, and all such awards and
arrangements shall be settled upon such termination, without regard to any
stated period of deferral or other restrictions or conditions remaining in
respect of such awards;

        (vii)    Executive shall be entitled to receive an amount equal to the
amount accrued under any deferred compensation plan or agreement in effect at
the date of termination in which Executive is a participant or party, less
required withholding taxes under Section 9, as promptly as practicable following
such date of termination; the amount paid under this Section 7(c)(vii) shall be
equal to Executive's account balance on the date of the termination of
Executive's employment if the deferred compensation amount is in the form of an
account balance or, if the deferred compensation amount is not in the form of an
account balance, the present value of the deferred compensation on the date of
the termination of Executive's employment, calculated using a discount rate (the
"Discount Rate") equal to the yield, at the time of determination, for U.S.
Treasury securities having a maturity of thirty years; if Executive elects to
receive payment under this Section 7(c)(vii), Executive shall forfeit all rights
under any such deferred compensation plan or agreement, and such deferred
compensation plan or agreement shall have no force and effect with respect to
Executive;

        (viii)    Reasonable business expenses and disbursements incurred by
Executive prior to such termination will be reimbursed, in accordance with
Section 5(a);

        (ix)    For (A) a period of 3 years after such termination other than
due to Total Disability or (B) the period from termination due to Total
Disability until Executive attains age 65, Executive shall continue to
participate in all employee and executive benefit plans, programs, and
arrangements under Section 5 providing health, medical, disability and life
insurance benefits in which Executive was participating immediately prior to
termination, the terms of which allow Executive's continued participation, as if
Executive had continued in employment with the Company during such period or, if
such plans, programs, or arrangements do not allow Executive's continued
participation, Executive shall receive a cash payment equivalent on an after-tax
basis to the value of the additional benefits Executive would have received
under such plans, programs, and arrangements in which Executive was
participating immediately prior to termination, as if Executive had received
credit under such plans, programs, and arrangements for service and age with the
Company during such period following Executive's termination as provided in
clause (A) or (B) above (as applicable), with such benefits payable by the
Company at the same times and in the same manner as such benefits would have
been received by Executive under such plans (it being understood that the value
of any insurance-provided benefits will be based on the premium cost to
Executive, which shall not exceed the highest risk premium charged by a carrier
having an investment grade or better credit rating);

12

--------------------------------------------------------------------------------




        (x)    Executive shall be entitled to receive all payments and benefits
to which Executive is entitled under the SERP computed in accordance with
Section 5(h) hereof. Such payments and benefits shall be payable in a lump sum
or in equal installments, as determined by Executive in his discretion, in
accordance with the terms and conditions of the SERP; provided, however, that
Executive shall not be entitled to receive payments in installments unless at
least 12 months prior to the date of the termination of his employment, he
elected to receive payments in installment form under the SERP. Receipt by
Executive of such payment(s) under this Section 7(c)(x) shall be in full
satisfaction of Executive's rights under the SERP; provided, however, that if
the Company terminates Executive's employment without Cause and does not provide
Executive with at least 90 days' prior written notice of such termination, the
date of Executive's termination for all purposes of this Agreement except
Section 7(c)(viii) shall be the 90th day after Executive received written notice
from the Company of the termination.

Except to the extent otherwise specifically provided in the other Sections of
this Agreement or under the terms of any Non-Ordinary Course Grant or Award made
to Executive after December 1, 2003, Executive will be entitled to the benefit
of any terms of plans or agreements applicable to Executive which are more
favorable than those specified in this Section 7(c).

Notwithstanding the foregoing, if a reduction in Base Salary or other level of
compensation or benefit was a basis for Executive's termination for Good Reason,
the Base Salary or other level of compensation in effect before such reduction
shall be used to calculate payments or benefits under this Section 7(c).

        (d)    No Obligation to Mitigate.    Executive shall not be required to
seek other employment or otherwise to mitigate Executive's damages upon any
termination of employment; provided, however, that, to the extent Executive
receives from a subsequent employer health or other insurance benefits
substantially similar to the benefits referred to in Section 5, any such
benefits to be provided by the Company to Executive following the Term shall be
correspondingly reduced.

        (e)    No Other Benefits or Compensation.    Except as may be provided
under this Agreement, under any other written agreement between Executive and
the Company, or under the terms of any plan or policy applicable to Executive,
Executive shall have no right to receive any other compensation from the
Company, or to participate in any other plan, arrangement or benefit provided by
the Company, with respect to any future period after such termination or
resignation.

        (f)    Release of Employment Claims.    Executive agrees, as a condition
to receipt of any termination payments and benefits provided for in Section 7
(other than compensation and benefits earned through the date of termination),
that he will execute a general release agreement, in a form reasonably
satisfactory to the Company, releasing any and all claims arising out of
Executive's employment (other than enforcement of this Agreement).

        (g)    Payment of Termination Benefits.    Amounts payable pursuant to
Sections 7(a), 7(b) and 7(c) will, except to the extent otherwise expressly
provided therein, be paid as promptly as practicable after termination of
Executive's employment, but in no event more than 30 days after such
termination.

        8.    Excise Tax Restoration Payment; Cash-Out of Certain Options.    

        (a) In the event that any amount or benefit paid or distributed to or
for the benefit of Executive pursuant to this Agreement, together with any
amounts or benefits otherwise paid or distributed to or for the benefit of the
Executive by the Company (or, in either case, to be paid or distributed), but
excluding amounts payable pursuant to this Section 8 (collectively, the "Covered
Payments"), are or become subject to the tax imposed under Section 4999 of the
Internal Revenue

13

--------------------------------------------------------------------------------

Code of 1986, as amended, or any similar tax that may hereafter be imposed, or
any interest or penalties are or will be incurred by Executive with respect to
such taxes (collectively, the "Excise Tax"), the Company shall pay to Executive,
or in the case of amounts required to be withheld and paid over to the
applicable taxing authorities, directly to the applicable taxing authorities on
behalf of Executive, not later than the time specified in subsection (e) below,
an additional cash amount (the "Excise Tax Restoration Payment") such that,
after payment of all Federal, state and local income tax, employment tax and
Excise Tax on the Excise Tax Restoration Payment, and of all related interest
and penalties thereon, Executive retains an amount of the Excise Tax Restoration
Payment equal to the amount of the Excise Tax. imposed on the Covered Payments.

        (b) All determinations required to be made under this Section 8,
including whether and when an Excise Tax Restoration Payment is required and the
amount of such Excise Tax Restoration Payment and the assumptions to be utilized
in arriving at the determination, shall be made by the independent auditors used
by the Company immediately prior to the event which gave rise to the obligation
to pay the Excise Tax (the "Accounting Firm"), with the consent of Executive,
such consent not to be unreasonably withheld, which shall provide detailed
supporting calculations both to the Company and Executive within 20 days after
the receipt of notice from Executive or the Company that there has been an event
that may require the making of an Excise Tax Restoration Payment. All fees and
expenses of the Accounting Firm shall be borne solely by the Company.

        (c) For purposes of determining the amount of the Excise Tax Restoration
Payment, Executive shall be deemed to pay:

        (i)    Federal income taxes at the highest applicable marginal rate of
Federal income taxation for the calendar year in which the Excise Tax
Restoration Payment is to be made, and

        (ii)    any applicable state and local income taxes at the highest
applicable marginal rate of taxation for the calendar year in which the Excise
Tax Restoration Payment is to be made, net of the maximum reduction in Federal
incomes taxes which could be obtained from the deduction of such state or local
taxes if paid in such year.

        (d) In the event that the Excise Tax is later determined by the
Accounting Firm or the Internal Revenue Service to exceed the amount taken into
account hereunder at the time the Excise Tax Restoration Payment is made
(including, but not limited to, by reason of any payment the existence or amount
of which cannot be determined at the time of the Excise Tax Restoration
Payment), the Company shall make an additional Excise Tax Restoration Payment in
respect of such excess (plus any interest or penalty payable with respect to
such excess) within not more than twenty (20) days of such determination. In the
event that the Excise Tax is subsequently determined by the Accounting Firm or
pursuant to any proceeding or negotiations with the Internal Revenue Service or
private letter ruling obtained by the Company to be less than the amount taken
into account hereunder in calculating the Excise Tax Restoration Payment,
Executive shall repay to the Company, within not more than twenty (20) days of
such determination, the portion of such prior Excise Tax Restoration Payment
that would not have been paid if such reduced Excise Tax had been applied in
initially calculating such Excise Tax Restoration Payment. Notwithstanding the
foregoing, in the event any portion of the Excise Tax Restoration Payment to be
refunded to the Company has been paid to any Federal, state or local tax
authority, repayment thereof shall not be required unless and until actual
refund of such portion has been made to Executive by the Internal Revenue
Service or state or local tax authority, and interest payable to the Company
shall not exceed interest received to Executive by such tax authority for the
period it held such portion. Executive and the Company shall mutually agree upon
the course of action to be pursued (and the method of allocating the expenses
thereof) if Executive's good faith claim for refund or credit is denied.

14

--------------------------------------------------------------------------------

        (e) The Excise Tax Restoration Payment (or portion thereof) provided for
in subsection (a) above shall be paid by the Company not less than ninety days
prior to the date specified by the Accounting Firm for payment of the Excise
Tax.

        (f) If an event occurs that would result in the Company becoming
obligated to pay an Excise Tax Restoration Payment, and if Executive then holds
all or any portion of any option granted after November 1, 2003 (i.e.,
excluding, inter alia, PARSOP I and PARSOP II) that is not yet vested at the
time of such event, and if by the terms of such option the event will result in
the option becoming vested, then, notwithstanding any other provision of this
Agreement or term of any such option to the contrary, such portion of the option
will be immediately cancelled upon the occurrence of the event and the Company
will pay to Executive in cash an amount equal to the fair market value of the
shares subject to the cancelled portion of the option on the date of the event,
less the aggregate exercise price of the cancelled portion of the option.

        9.    Offsets; Withholding.    Amounts required to be paid by the
Company to Executive pursuant to this Agreement shall not be subject to offset
except for any amounts that are owed to the Company by Executive due to his
receipt of funds as a result of his fraudulent activity. The foregoing and other
provisions of this Agreement notwithstanding (but without limiting the terms of
Section 8), all payments to be made to Executive under this Agreement, including
under Section 7, or otherwise by the Company will be subject to required
withholding taxes and other legally required deductions.

        10.    Noncompetition; Nonsolicitation; Nondisclosure; etc.    

        10.1    Noncompetition; Nonsolicitation.    

        (a)    Executive acknowledges the highly competitive nature of the
Company's business and that access to the Company's confidential records and
proprietary information renders him special and unique within the Company's
industry. In consideration of the amounts that may hereafter be paid to
Executive pursuant to this Agreement (including, without limitation, Sections 4
and 7), Executive agrees that during the Term (and any extensions thereof) and
during the Covered Time (as defined in Section 10.1(e)), Executive, alone or
with others, will not, directly or indirectly, engage (as owner, investor,
partner, stockholder, employer, employee, consultant, advisor, director or
otherwise) in any business in which he has been directly engaged on behalf of
the Company, or which he has supervised as an executive thereof, during the last
two years prior to such termination, or was engaged in by the Company with
Executive's actual knowledge or planned by the Company with Executive's actual
knowledge at the time of such termination, in any geographic area in which such
business was conducted or planned to be conducted (a "Competing Business");
provided, however, that this Section 10.1(a) shall not restrict Executive from
engaging in (and the term "Competing Business" shall not include) any business
in which the Company no longer engages or plans to engage; provided further that
this Section 10.1(a) shall not apply if Executive terminates his employment for
Good Reason pursuant to clause (i), (ii), (iii), (iv), (v), (vi), or (vii) of
Section 6(e) or if Executive's employment is terminated by the Company without
Cause; and provided further that activities of the Company, or activities
engaged in by Executive for or on behalf of the Company, are not restricted by
this Section 10.1(a) and shall not constitute a "Competing Business." Ownership
of (i) the securities of any entity for which a Competing Business represents
less than 10% of net sales or net income (as determined in accordance with
generally accepted accounting principles) for the most recent fiscal year (or if
such entity has not completed a fiscal year, net sales or net income projected
for its first fiscal year) or (ii) not more than two percent of the equity
securities of any company having securities listed on an exchange or regularly
traded in the over-the-counter market shall not, of itself, be deemed
inconsistent with this Section 10.1(a). Nothing herein shall require Executive
to sell or otherwise dispose of any securities of any entity if the acquisition
of such securities did not violate the terms of this Section 10.1(a) at the time
of such acquisition.

15

--------------------------------------------------------------------------------




        (b)    In further consideration of the amounts that may hereafter be
paid to Executive pursuant to this Agreement (including, without limitation,
Sections 4, 5, and 7), Executive agrees that during the Term (including any
extensions thereof) and during the Covered Time he shall not, directly or
indirectly, (i) solicit or attempt to induce any of the employees, agents,
consultants or representatives of the Company to terminate his, her, or its
relationship with the Company; (ii) solicit or attempt to induce any of the
employees, agents, consultants or representatives of the Company to become
employees, agents, consultants or representatives of any other person or entity;
(iii) solicit or attempt to induce any customer, vendor or distributor of the
Company to curtail or cancel any business with the Company; or (iv) hire any
person who, to Executive's actual knowledge, is, or was within 180 days prior to
such hiring, an employee of the Company.

        (c)    During the Term (including any extensions thereof) and during the
Covered Time, Executive agrees that upon the earlier of Executive's
(i) negotiating with any Competitor (as defined below) concerning the possible
employment of Executive by the Competitor, (ii) responding to (other than for
the purpose of declining) an offer of employment from a Competitor, or
(iii) becoming employed by a Competitor, (x) Executive will provide copies of
Section 10 of this Agreement to the Competitor, and (y) in the case of any
circumstance described in (i) or (ii) above occurring during the Covered Time,
and in the case of any circumstance described in (iii) above occurring during
the Term or during the Covered Time, Executive will promptly provide notice to
the Company of such circumstances. Executive further agrees that the Company may
provide notice to a Competitor of Executive's obligations under this Agreement.
For purposes of this Agreement, "Competitor" shall mean any entity (other than
the Company) that engages, directly or indirectly, in the United States in any
Competing Business.

        (d)    Executive understands that the restrictions in this Section 10.1
may limit his ability to earn a livelihood in a business similar to the business
of the Company but nevertheless agrees and acknowledges that the consideration
provided under this Agreement (including, without limitation, Sections 4, 5, and
7) is sufficient to justify such restrictions. In consideration thereof and in
light of Executive's education, skills and abilities, Executive agrees that he
will not assert in any forum that such restrictions prevent him from earning a
living or otherwise should be held void or unenforceable.

        (e)    For purposes of this Section 10.1, "Covered Time" shall mean the
period beginning on the date of termination of Executive's employment (the "Date
of Termination") and ending twenty-four months after the Date of Termination;
provided, however, that if Executive terminates his employment for Good Reason
pursuant to clause (viii) of Section 6(e), "Covered Time" shall mean for
purposes of Section 10.1(a) the period beginning on the Date of Termination and
ending six months after the Date of Termination.

        10.2    Proprietary Information.    Executive acknowledges that during
the course of his employment with the Company he will necessarily have access to
and make use of proprietary information and confidential records of the Company.
Executive covenants that he shall not during the Term or at any time thereafter,
directly or indirectly, use for his own purpose or for the benefit of any person
or entity other than the Company, nor otherwise disclose to any individual or
entity, any such proprietary information, unless such disclosure has been
authorized in writing by the Company or is otherwise required by law or by rule,
regulation, subpoena, order or other process or directive of any court,
tribunal, government or governmental agency or authority (collectively,
"Governmental Act"). The term "proprietary information" means: (a) the software
products, programs, applications, and processes utilized by the Company; (b) the
name and/or address of any customer or vendor of the Company or any information
concerning the transactions or relations of any customer or vendor of the
Company with the Company; (c) any information concerning any product,
technology, or procedure employed by the Company but not generally known to its
customers or vendors or competitors, or under development by or being tested by
the Company

16

--------------------------------------------------------------------------------




but not at the time offered generally to customers or vendors; (d) any
information relating to the Company's computer software, computer systems,
pricing or marketing methods, sales margins, cost of goods, cost of material,
capital structure, operating results, borrowing arrangements or business plans;
(e) any information identified as confidential or proprietary in any line of
business engaged in by the Company; (f) any information that, to Executive's
actual knowledge, the Company ordinarily maintains as confidential or
proprietary; (g) any business plans, budgets, advertising or marketing plans;
(h) any information contained in any of the Company's written or oral policies
and procedures or manuals; (i) any information belonging to customers, vendors
or any other person or entity which the Company, to Executive's actual
knowledge, has agreed to hold in confidence; (j) any inventions, innovations or
improvements covered by this Agreement; and (k) all written, graphic, electronic
data and other material containing any of the foregoing. Executive acknowledges
that information that is not novel or copyrighted or patented may nonetheless be
proprietary information. The term "proprietary information" shall not include
information generally known or available to the public or generally known or
available to the industry or information that becomes available to Executive on
a non-confidential basis from a source other than the Company or its directors,
officers, employees, or agents (without breach of any obligation of
confidentiality of which Executive has actual knowledge at the time of the
relevant disclosure by Executive.)

        10.3    Confidentiality and Surrender of Records.    Executive shall not
during the Term or at any time thereafter (irrespective of the circumstances
under which Executive's employment by the Company terminates), except as
required by law or Governmental Act, directly or indirectly publish, make known
or in any fashion disclose any confidential records to, or permit any inspection
or copying of confidential records by, any individual or entity other than in
the course of such individual's or entity's employment or retention by the
Company, nor shall he retain, and will deliver promptly to the Company, any of
the same following termination of his employment hereunder for any reason or
upon request by the Company. For purposes hereof, "confidential records" means
those portions of correspondence, memoranda, files, manuals, books, lists,
financial, operating or marketing records, magnetic tape, or electronic or other
media or equipment of any kind in Executive's possession or under his control or
accessible to him which contain any proprietary information. All confidential
records shall be and remain the sole property of the Company during the Term and
thereafter.

        10.4    Nondisparagement.    Executive shall not, during the Term and
thereafter, disparage in any material respect the Company, any affiliate of the
Company, any of their respective businesses, any of their respective officers,
directors or employees, or the reputation of any of the foregoing persons or
entities. Notwithstanding the foregoing, nothing in this Agreement shall
preclude Executive from making truthful statements that are required by
applicable law or Governmental Act or are reasonably required to describe the
conduct, decisions, or policies of the Company or any of its affiliates, or
their respective businesses, officers, directors or employees.

        10.5    No Other Obligations.    Executive represents that he is not
precluded or limited in his ability to undertake or perform the duties described
herein by any contract, agreement or restrictive covenant. Executive covenants
that he shall not employ the trade secrets or proprietary information of any
other person in connection with his employment by the Company without such
person's authorization.

        10.6    Forfeiture of Outstanding Options.    The provisions of
Section 7 notwithstanding, if Executive willfully and materially fails to comply
with any restrictive covenant under Section 10.1(a) (other than the first
sentence thereof), 10.1(b), 10.2 (other than the first and penultimate sentences
thereof), 10.3, 10.4, or 10.8, all options to purchase Common Stock granted by
the Company and then held by Executive or a transferee of Executive shall be
immediately forfeited and thereupon such options shall be cancelled, such
forfeiture to be effective at the later

17

--------------------------------------------------------------------------------




of the time of such failure to comply or Executive's termination of employment.
Notwithstanding the foregoing, Executive shall not forfeit any option (i) unless
there shall have been delivered to him, within ninety (90) days after the Board
(A) had knowledge of conduct or an event allegedly constituting grounds for such
forfeiture and (B) had reason to believe that such conduct or event could be
grounds for such forfeiture, a copy of a resolution duly adopted by the Board by
a vote of Directors constituting a majority of the Board (excluding Executive)
at a meeting of the Board in which a quorum is present and which is called and
held for such purpose (after giving Executive reasonable notice specifying the
nature of the grounds for such forfeiture and not less than 30 days to correct
such grounds and affording Executive and his counsel the opportunity to be heard
before the Board) finding that, in the good faith opinion of the Board,
Executive has engaged and continues to engage in conduct set forth in this
Section 10.6 which constitutes grounds for forfeiture of Executive's options;
and (ii) if, within 30 days following his receipt of such resolution, Executive
commences an arbitration proceeding in accordance with Section 18.2 disputing
such grounds, in which case such forfeiture shall be tolled pending the
resolution of Executive's claim and shall not occur if the arbitration panel
finds that the Company is not entitled to cause the forfeiture.

        If the arbitration panel finds that the Company is entitled to cause the
forfeiture of Executive's options, Executive shall be required to forfeit such
options immediately (subject to the terms of the preceding paragraph). If any
option is exercised after delivery of the Board's notice of forfeiture and if
such forfeiture subsequently occurs pursuant to the foregoing terms of this
Section 10.6, Executive shall be required to return to the Company all shares
acquired upon such exercise; provided further that if Executive has sold any
shares he acquired upon such exercise, Executive shall pay to the Company an
amount equal to the difference between the aggregate sale price of the shares
sold and the aggregate exercise price paid by Executive for such shares. Any
such forfeiture shall apply to such options notwithstanding any term or
provision of any option agreement. If the Board or the arbitration panel finds
that the Company is not entitled to cause a forfeiture for which a notice is
given to Executive, the Company shall pay (or reimburse, if already paid by
Executive) all expenses actually incurred by Executive in connection with such
attempted forfeiture.

        10.7    Enforcement.    Executive acknowledges and agrees that, by
virtue of his position, services and access to and use of confidential records
and proprietary information, any violation by him of any of the undertakings
contained in this Section 10 would cause the Company immediate, substantial and
irreparable injury for which it has no adequate remedy at law. Accordingly,
Executive agrees and consents to the entry of an injunction or other equitable
relief by a court of competent jurisdiction restraining any violation or
threatened violation of any undertaking contained in this Section 10. The
Company agrees and consents to the entry of an injunction or other equitable
relief by a court of competent jurisdiction restraining the Company from making
any defamatory statements, whether orally or in writing, relating to alleged
violations or threatened violations by Executive of any undertaking contained in
this Section 10. Executive and the Company each waive posting of any bond
otherwise necessary to secure such injunction or other equitable relief. Rights
and remedies provided for in this Section 10 are cumulative and shall be in
addition to rights and remedies otherwise available to the parties hereunder or
under any other agreement or applicable law. Subject to Section 18.3, the
Company shall bear all costs and expenses arising in connection with any
enforcement pursuant to this Section 10.7.

        10.8    Cooperation with Regard to Litigation.    Except to the extent
that Executive has or intends to assert in good faith an interest or position
adverse to or inconsistent with the interest or position of the Company,
Executive agrees to cooperate reasonably with the Company, during the Term and
thereafter (including following Executive's termination of employment for any
reason), by making himself reasonably available to testify on behalf of the
Company in any action, suit, or

18

--------------------------------------------------------------------------------




proceeding, whether civil, criminal, administrative, or investigative, and
reasonably to assist the Company in any such action, suit, or proceeding, by
providing information and meeting and consulting with the Board or its
representatives or counsel, or representatives or counsel to the Company, in
each case, as reasonably requested by the Company. The Company agrees to pay (or
reimburse, if already paid by Executive) all expenses actually incurred in
connection with Executive's cooperation and assistance including, without
limitation, reasonable fees and disbursements of counsel, if any, chosen by
Executive if Executive reasonably determines in good faith, on the advice of
counsel, that it is appropriate that Executive be separately represented by his
own counsel in such proceeding. Without limiting the foregoing, after the
expiration of this Agreement or the termination of Executive's employment by the
Company for any reason, such cooperation and assistance shall not require
Executive to forgo or significantly interrupt any professional or personal
commitment that he reasonably deems significant or to take any action
(including, without limitation, travel to, attendance at or preparation for any
meeting, deposition or other proceeding or event of any type) that, in his
reasonable judgment, could impair his ability to perform the responsibilities
of, or could jeopardize the continuation of, his then current employment, or
would otherwise impose any undue burden on Executive.

        10.9    Survival.    The provisions of this Section 10 shall survive the
termination of the Term and any termination or expiration of this Agreement.

        10.10    Company.    For purposes of this Section 10, references to the
"Company" shall include both the Company and each subsidiary of the Company.

        11.    Insurance for the Company's Benefit.    The Company may at any
time and for the Company's own benefit (or for the benefit of a lender to the
Company) apply for and take out life, health, accident or other insurance
covering Executive, either independently or together with others, in any amount
which the Company may deem to be in its best interests. The Company shall own
all rights in such insurance and proceeds thereof and Executive shall not have
any right, title or interest therein. Executive shall assist the Company at the
Company's expense in obtaining and maintaining any such insurance by submitting
to reasonable and customary medical examinations and preparing, signing and
delivering such applications and other documents as reasonably may be required.

        12.    Indemnification.    During the Term of this Agreement and all
periods after the expiration of this Agreement or termination of Executive's
employment for any reason, the Company shall indemnify Executive to the full
extent permitted under the Company's Certificate of Incorporation or By-Laws and
pursuant to any other agreements or policies in effect from time to time;
provided, however, that Executive shall at all times have at least all rights to
indemnification by the Company as are provided in the Company's Certificate of
Incorporation or By-Laws or pursuant to other agreements in effect on or
immediately prior to the Effective Date, and the Company shall also advance
expenses for which indemnification may be ultimately claimed as such expenses
are incurred to the fullest extent permitted under applicable law, subject to
any requirement that Executive provide an undertaking to repay such advances if
it is ultimately determined that Executive is not entitled to indemnification;
provided, however, that any determination required to be made with respect to
whether Executive's conduct complies with the standards required to be met as a
condition of indemnification or advancement of expenses under applicable law and
the Company's Certificate of Incorporation, By-Laws, or other agreement, shall
be made by independent counsel mutually acceptable to Executive and the Company
(except to the extent otherwise required by law). After the Effective Date, the
Company shall not amend its Certificate of Incorporation or By-Laws or any
agreement in any manner which adversely affects the rights of Executive to
indemnification thereunder. Any provision contained herein notwithstanding, this
Agreement shall not limit or reduce, and the Company hereby agrees to provide to
Executive, any and all rights to indemnification to the full extent permitted
under applicable law. In addition, the Company will maintain directors' and
officers' liability insurance in effect and covering acts and omissions of
Executive during the Term and for a period of six years thereafter on terms

19

--------------------------------------------------------------------------------


substantially no less favorable than those in effect on the Effective Date. The
indemnification rights made available to Executive pursuant to this Section 12
shall at all times be at least as favorable to Executive as the indemnification
rights made available at such times to any other employee of the Company. For
purposes of this Section 12, references to the "Company" shall include both the
Company and each of its subsidiaries for which Executive has acted, acts or will
in the future act in any capacity. The provisions of this Section 12 shall
survive the termination of the Term and any termination or expiration of this
Agreement.

        13.    Notices.    Whenever under this Agreement it becomes necessary to
give notice, such notice shall be in writing, signed by the party or parties
giving or making the same, and shall be served on the person or persons for whom
it is intended or who should be advised or notified, by Federal Express or other
similar overnight service or by certified or registered mail, return receipt
requested, postage prepaid and addressed to such party at the address set forth
below or at such other address as may be designated by such party by like
notice:


 
 
To the Company:
 
 
 
                        Scientific Games Corporation
750 Lexington Avenue
25th Floor
New York, New York 10022
Attention: General Counsel                       With a copy to:                
              Kramer Levin Naftalis & Frankel LLP
919 Third Avenue
New York, NY 10022
(212) 715-9100
Attention: Peter G. Smith, Esq.                       To Executive:            
                  A. Lorne Weil
51 East 90th Street
Penthouse B
New York, New York 10128                       With a copy to:                  
            Hogan & Hartson L.L.P.
875 Third Avenue
New York, New York 10022
Attention: Andrew J. Trubin, Esq.    

20

--------------------------------------------------------------------------------

        If the parties by mutual written agreement supply each other with
telecopier numbers for the purposes of providing notice by facsimile, such
notice shall also be proper notice under this Agreement and shall be deemed
given on the next business day after the date on which successful and complete
transmission is confirmed by the receiving facsimile machine or otherwise
confirmed in writing on behalf of the recipient. In the case of Federal Express
or other similar overnight service, such notice or advice shall be effective on
the next business day after it is sent, and, in the cases of certified or
registered mail, shall be effective 5 days after deposit into the mails by
delivery to the U.S. Postal Service.

        14.    Assignability; Binding Effect.    Neither this Agreement nor the
rights or obligations hereunder of the parties hereto shall be transferable or
assignable by Executive, except in accordance with the laws of descent and
distribution and as specified below. The Company may assign this Agreement and
the Company's rights and obligations hereunder, and shall assign this Agreement
and such rights and obligations, to any Successor (as hereinafter defined)
which, by operation of law or otherwise, continues to carry on substantially the
business of the Company prior to the event of succession, and the Company shall,
as a condition of the succession, require such Successor to agree in writing to
assume the Company's obligations and be bound by this Agreement. For purposes of
this Agreement, "Successor" shall mean any person that succeeds to, or has the
practical ability to control, the Company's business directly or indirectly, by
merger or consolidation, by purchase or ownership of voting securities of the
Company or all or substantially all of its assets, or otherwise. This Agreement
shall be binding upon and inure to the benefit of Executive, his heirs,
executors, administrators, and beneficiaries, and shall be binding upon and
inure to the benefit of the Company and its successors and assigns.

        15.    Complete Understanding; Amendment; Waiver.    This Agreement
constitutes the complete understanding between the parties with respect to the
employment of Executive and supersedes all other prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof (including the Old Agreement), except as provided in
Section 12 and below in this Section 15, and no statement, representation,
warranty or covenant has been made by either party with respect thereto except
as expressly set forth herein. This Agreement shall not be modified, amended or
terminated except by a written instrument signed by each of the parties. Any
waiver of any term or provision hereof, or of the application of any such term
or provision to any circumstances, shall be in writing signed by the party
charged with giving such waiver. Waiver by either party of any breach hereunder
by the other party shall not operate as a waiver of any other breach, whether
similar to or different from the breach waived. No delay by either party in the
exercise of any rights or remedies shall operate as a waiver thereof, and no
single or partial exercise by either party of any such right or remedy shall
preclude other or further exercise thereof. Unless the context otherwise
requires, obligations of the Company and Executive under this Agreement at all
relevant times prior to the Effective Date were governed by the terms of the Old
Agreement (and predecessors thereto) as in effect at that time and not by the
terms of this Agreement. In this regard, the provisions of Section 4(b) of the
Old Agreement relating to the change in the Company's fiscal year in 2000 shall
apply in respect of compensation or benefits based on service or compensation
affected by such change in fiscal year.

        16.    Severability.    If any provision of this Agreement or the
application of any such provision to any person or circumstances shall be
determined by any court of competent jurisdiction, or tribunal pursuant to
Section 18.2, to be invalid or unenforceable to any extent, the remainder of
this Agreement, or the application of such provision to such person or
circumstances other than those to which it is so determined to be invalid or
unenforceable, shall not be affected thereby, and each provision hereof shall be
enforced to the fullest extent permitted by law. If any provision of this
Agreement, or any part thereof, is held to be invalid or unenforceable because
of the scope or duration of or the area covered by such provision, the parties
hereto agree that the court or tribunal making

21

--------------------------------------------------------------------------------

such determination shall reduce the scope, duration and/or area of such
provision (and shall substitute appropriate provisions for any such invalid or
unenforceable provisions) in order to make such provision enforceable to the
fullest extent permitted by law and/or shall delete specific words and phrases,
and such modified provision shall then be enforceable and shall be enforced. The
parties hereto recognize that if, in any judicial or arbitration proceeding, a
court or tribunal shall refuse to enforce any of the separate covenants
contained in this Agreement, then that invalid or unenforceable covenant
contained in this Agreement shall be deemed eliminated from these provisions to
the extent necessary to permit the remaining separate covenants to be enforced.
In the event that any court or tribunal determines that the time period or the
area, or both, are unreasonable and that any of the covenants is to that extent
invalid or unenforceable, the parties hereto agree that such covenants will
remain in full force and effect, first, for the greatest time period, and
second, in the greatest geographical area that would not render them
unenforceable. To the extent that a court or tribunal of competent jurisdiction
determines that Executive willfully and materially breached Section 10.1(a)
(other than the first sentence thereof), 10.1(b), 10.2 (other than the first and
penultimate sentences thereof), 10.3, 10.4, or 10.8, the Company's obligations
to make payments hereunder shall immediately be limited to the amounts, if any,
remaining to be paid pursuant to Section 7(b) to the extent not theretofore
paid, provided that the Company's obligations to make such greater payments
shall immediately be reinstated in the event that the determination of such
court or tribunal is overturned or reversed by any higher court.

        17.    Survivability.    The provisions of this Agreement which by their
terms call for performance subsequent to termination of Executive's employment
hereunder, or of this Agreement, shall so survive such termination, whether or
not such provisions expressly state that they shall so survive.

        18.    Governing Law; Arbitration; Expenses; Interest; Counterparts.    

        18.1    Governing Law.    This Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
agreements made and to be wholly performed within that State, without regard to
its conflict of laws provisions.

        18.2    Arbitration.    Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
New York, New York by three arbitrators in accordance with the rules of the
American Arbitration Association in effect at the time of submission to
arbitration; provided, however, that the Company shall be entitled to commence
an action in any court of competent jurisdiction to enforce Section 10, in part
or in its entirety. Judgment may be entered on the arbitrators' award in any
court having jurisdiction. For purposes of entering such judgment or seeking
enforcement of Section 10, the Company and Executive hereby consent to the
jurisdiction of any or all of the following courts: (i) the United States
District Court for the Southern District of New York; (ii) any of the courts of
the State of New York or the State of Delaware; or (iii) any other court having
jurisdiction. The Company and Executive hereby waive, to the fullest extent
permitted by applicable law, any objection which either may now or hereafter
have to such jurisdiction and any defense of inconvenient forum. The Company and
Executive hereby agree that a judgment upon an award rendered by the arbitrators
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Subject to Section 18.3, the Company shall bear all
costs and expenses arising in connection with any arbitration proceeding
pursuant to this Section 18.2. Notwithstanding any provision in this Section 18,
Executive shall be entitled to seek in any court of competent jurisdiction
specific performance of Executive's right (which is hereby acknowledged and
agreed to by the Company) to be paid all compensation, benefits and other
amounts required to be paid during the pendency of any dispute or controversy
arising under or in connection with this Agreement, which, to the extent such
amounts are paid by the Company (or, in the case of a termination of Executive's
employment by the Company without Cause, are so paid in respect of periods
commencing

22

--------------------------------------------------------------------------------




after 90 days following the date of such termination) shall be credited against
the total amounts otherwise finally determined to be owed to Executive pursuant
to this Agreement.

        18.3    Reimbursement of Expenses in Enforcing Rights.    All reasonable
costs and expenses (including, without limitation, reasonable fees and
disbursements of counsel) incurred by Executive in seeking to interpret this
Agreement or enforce rights pursuant to this Agreement shall be paid by the
Company on behalf of Executive (or, if already paid by Executive, reimbursed to
Executive by the Company) as such costs and expenses are incurred. If any claim
of Executive is found to be frivolous by a final, nonappealable determination of
the arbitration panel or court hearing the claim, Executive shall reimburse the
Company within 30 days of such determination for all amounts paid by the Company
under this Section 18.3 in connection with the claim.

        18.4    Interest on Unpaid Amounts.    Any amounts that have become
payable pursuant to the terms of this Agreement or any decision by arbitrators
or judgment by a court of law pursuant to this Agreement but which are not
timely paid shall bear interest at the prime rate in effect at the time such
payment first becomes payable, as quoted by the Company's principal bank.

        18.5    Counterparts.    This Agreement may be executed in two or more
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same Agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.

        19.    Reimbursement of Expenses of Executive in Negotiating Agreement;
Counterparts.    All reasonable costs and expenses (including, without
limitation, reasonable fees and disbursements of counsel) incurred by Executive
in connection with the negotiation, preparation, execution, or delivery of this
Agreement shall be paid on behalf of Executive (or, if already paid by
Executive, reimbursed to Executive) promptly by the Company.

        20.    Titles and Captions.    All paragraph titles or captions in this
Agreement are for convenience only and in no way define, limit, extend or
describe the scope or intent of any provision hereof.

        IN WITNESS WHEREOF, each of the parties hereto has duly executed this
Agreement as of the date first above written.


 
 
SCIENTIFIC GAMES CORPORATION
 
 
By:
 
         

--------------------------------------------------------------------------------

Name: Alan J. Zakon
Title: Chairman of the Executive Committee
 
 


--------------------------------------------------------------------------------

A. Lorne Weil


23

--------------------------------------------------------------------------------


SCHEDULE A


        No current outside directorships.

--------------------------------------------------------------------------------


Exhibit A



SCIENTIFIC GAMES CORPORATION
1997 INCENTIVE COMPENSATION PLAN, AS AMENDED

PERFORMANCE-ACCELERATED STOCK OPTION GRANT AGREEMENT
(PARSOP I)


        THIS AGREEMENT, made as of the 28th day of February, 2003, between
SCIENTIFIC GAMES CORPORATION (the "Company") and A. LORNE WEIL (the
"Participant").

        WHEREAS, the Compensation Committee (the "Committee") administers the
Company's 1997 Incentive Compensation Plan, as amended (the "Plan"); and

        WHEREAS, the Committee granted the performance-accelerated stock option
evidenced by this Agreement to Participant as of February 28, 2003;

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants hereinafter set forth, the parties hereto hereby agree as follows:

        1.     Grant of Option.    Pursuant to, and subject to, the terms and
conditions set forth herein and in the Plan, the Committee hereby grants to
Participant an option (the "Option") to purchase 600,000 shares of the Company's
Class A Common Stock (the "Common Stock"). The Option is a non-qualified stock
option and does not constitute an "incentive stock option" within the meaning of
Section 422 of the Internal Revenue Code of 1986.

        2.     Grant Date.    The Grant Date of the Option is the date set forth
in the first paragraph of this Agreement.

        3.     Incorporation of Plan and Employment Agreement.    All terms,
conditions and restrictions of the Plan are incorporated and made part hereof as
if stated herein. If there is any conflict between the terms and conditions of
the Plan and this Agreement, the terms and conditions of the Plan as interpreted
by the Committee shall govern. Except as otherwise provided herein, all
capitalized terms used herein shall have the meaning given to such terms in the
Plan. In addition, this Agreement is subject to the terms of the employment
agreement between Participant and the Company, as amended and restated as of
February 28, 2003 (the "Employment Agreement"), and capitalized terms used in
Section 7 and not otherwise defined in the Plan or this Agreement shall have the
meaning given to such terms in the Employment Agreement. If there is any
conflict between the terms of the Employment Agreement and this Agreement, the
terms of the Employment Agreement will govern, subject to the mandatory terms of
the Plan.

        4.     Vesting and Exercisability Date.    The Option shall become
vested and exercisable as to all of the Option shares on August 28, 2003;
provided, however, that the Option shall become immediately vested and
exercisable earlier upon the occurrence of any of the events specified in
Section 7 hereof to the extent specified therein.

        5.     Exercise Price.    The exercise price per share of each share
with respect to which the Option is granted is $5.13, which is equal to the fair
market value of a share of Common Stock on the Grant Date determined in
accordance with the Plan. The exercise price shall be subject to adjustment in
accordance with Section 9(c) of the Plan.

        6.     Restrictions on Option Profit Shares.    "Profit Shares"
resulting from the exercise of the Option will be non-transferable to the extent
and for the periods specified in this Section 6.

        (a)   Profit Shares Defined.    For purposes of this Section 6, "Profit
Shares" means, with respect to an exercise of any portion of the Option on a
given date, that number of the shares acquired upon such exercise equal to the
difference between (i) the number of shares acquired upon such exercise and
(ii) the number of such shares having a Fair Market Value at the exercise date
equal to the aggregate

--------------------------------------------------------------------------------


Option exercise price paid, with the number of Profit Shares so calculated
rounded down to the nearest whole share.

        (b)   Lapse of Restriction on Transferability of Profit Shares.    All
Profit Shares will be subject to the "restriction on transferability" (as
defined below) by Participant until the earliest of (i) November 28, 2009,
(ii) lapse of the restriction on transferability in connection with occurrence
of any of the events specified in Section 7 hereof to the extent specified
therein, and (iii) the Accelerated Lapse Date (as defined below). Profit Shares
resulting from exercise of the Option for the percentages specified below of the
total number of shares subject to the Option will be released from the
restriction on transferability on an accelerated basis if the market price of
the Common Stock hereafter reaches the "Market Price Targets" specified in the
following table (subject to adjustment under Section 9(c) of the Plan), provided
that such accelerated lapse of the restriction on transferability will be
effective on the date (the "Accelerated Lapse Date") that is the later of
(y) the date on which the applicable Market Price Target is reached or (z) the
third anniversary of the Grant Date:

Restrictions Lapse on Profit
Shares Resulting from Exer-
cise of Following Percentages
Option

--------------------------------------------------------------------------------

  "Market Price Target" Trigger-
ing Lapse of Restrictions

--------------------------------------------------------------------------------

20%   $  5.90 40%     6.78 60%     7.80 80%     8.97 100%   10.32

For purposes of this Agreement, the "Market Price Target" will be deemed to have
been reached only if the closing price per share of the Company's Common Stock,
in consolidated reporting for securities listed on the principal exchange or
quotation system on which Common Stock is then traded, is equal to or greater
than the amount specified in the table above for ten trading days within any
period of 30 consecutive trading days, as reported by a reliable reporting
service specified by the Committee. The number of Profit Shares resulting from
exercises on different dates may vary, but the Profit Shares with respect to
which restrictions lapse are those resulting from exercise of the specified
percentage of the total number of shares subject to the Option, in the order in
which the Option was exercised.

For purposes of this Agreement, the "restriction on transferability" means that
the Profit Shares may not be sold, gifted, pledged, hypothecated, or otherwise
transferred or disposed of by Participant. Profit Shares are not, however,
forfeitable. The foregoing notwithstanding, the Committee may permit a transfer
of Profit Shares for estate-planning purposes, in which case the restriction on
transferability will apply to such Profit Shares to the same extent as it would
have applied to such Profit Shares in the hands of the Participant.

        7.     Expiration Date; Effect of Certain Events.

        (a)   Stated Expiration Date.    Subject to the provisions of the Plan
and this Agreement (providing for earlier expiration in certain circumstances),
the Option shall expire on February 28, 2010 (the "Expiration Date").

        (b)   Terms Relating to Termination of Employment.    Subject to the
provisions of the Plan, this Agreement and the Employment Agreement, in the
event the employment of Participant terminates:

(i)without Cause by the Company, for Good Reason by Participant, as Good Reason
is defined in Section 6(e)(i) through (vii) of the Employment Agreement (but not
as defined in clause (viii), an election by Participant not to renew the
employment term under the Employment Agreement), or by reason of Total
Disability, the Option shall vest and become exercisable in full as of the date
of the termination, shall remain exercisable until the

2

--------------------------------------------------------------------------------

Expiration Date, and the restriction on transferability of Profit Shares under
Section 6 hereof shall lapse;

(ii)due to death, the Option shall vest and become exercisable in full as of the
date of the termination, shall remain exercisable until the earlier of the third
anniversary of such event or the Expiration Date, and the restriction on
transferability of Profit Shares under Section 6 hereof shall lapse;

(iii)due to retirement pursuant to Section 6(b) of the Employment Agreement, or
for Good Reason by Participant as Good Reason is defined in
Section 6(e)(viii) of the Employment Agreement, the portion of the Option that
is vested and exercisable as of the date of termination shall remain exercisable
until the Expiration Date (subject, in the case of retirement, to the terms of
paragraph (e) of this Section 7), and the restriction on transferability of
Profit Shares under Section 6 hereof shall remain in effect in accordance with
Section 6; and

(iv)for Cause, the Option (including any vested portion) shall expire at the
close of business on the date of termination.

        Except as otherwise provided in this Section 7, any portion of the
Option that is not vested and exercisable as of the date of termination shall
expire at the close of business on the date of termination, any portion that is
vested and exercisable as of the date of termination shall remain exercisable
until the Expiration Date, and the restriction on transferability of Profit
Shares under Section 6 hereof shall remain in effect in accordance with
Section 6.

        (c)   Terms Relating to Certain Other Events.    Upon the occurrence of
any of the events referred to in Section 5(f) of the Employment Agreement,
(i) the Option shall vest and become exercisable in full as of the date of such
event, shall remain exercisable during Participant's employment and shall
continue to be exercisable after termination of Participant's employment in
accordance with the provisions of this Agreement, the Employment Agreement and
the Plan that apply to such termination of employment, but in no event beyond
the Expiration Date, and (ii) the restriction on transferability of Profit
Shares under Section 6 hereof shall lapse. The provisions of the Plan providing
for vesting and lapse of restrictions in respect of options and restricted stock
(or awards generally) upon the occurrence of other events and circumstances
shall apply to the Option and the Profit Shares, including to the lapse of the
restriction on transferability of the Profit Shares.

        (d)   Forfeiture Upon Violation of Certain Covenants.    The Option
shall be subject to early expiration in accordance with the terms of
Section 10.6 of the Employment Agreement.

        (e)   Forfeiture Upon Retirement in Certain Circumstances.    In the
event that the Participant terminates his employment prior to December 31, 2007
by retirement pursuant to Section 6(b) of the Employment Agreement and at the
effective time of such retirement one or more of the Market Price Targets have
not yet been reached and the restriction on transferability has not otherwise
lapsed with respect to the entire Option, the portion of the Option set forth in
the table in Section 6(b) hereof for which the Market Price Targets have not yet
been reached shall expire as of such effective time, and such expired portion
shall not be exercisable in connection with or after such retirement. For
example, if at the time of such retirement the Market Price Target of $8.97 has
not yet been reached and the restriction on transferability has not otherwise
lapsed, 40% of the Option shall expire.

        8.     Method of Exercise.    The Option shall be exercisable in whole
or in part by delivering written notice to the Company's principal office to the
attention of its General Counsel. Payment for shares of Common Stock purchased
upon the exercise of the Option shall be made on the effective date of such
exercise either: (i) in cash, by certified check, bank cashier's check or wire
transfer; (ii), by delivery of shares having a Fair Market Value equal to the
exercise price, except no such delivery will be permitted if and to the extent
that the transaction would result in recognition of additional accounting
expense by

3

--------------------------------------------------------------------------------


the Company under applicable accounting rules, or (iii) in such other form as
shall be acceptable to the Committee. Certificates for shares of Common Stock
purchased upon the exercise of the Option shall be issued in the name of
Participant or his beneficiary, as the case may be, and delivered to Participant
or his beneficiary, as the case may be, as soon as practicable following the
effective date on which the Option is exercised (or delivery may be effected in
such other manner as may be agreed upon by the Company and Participant).

        9.     Taxes.    In connection with any exercise of the Option,
Participant shall pay or make arrangements satisfactory to the Committee
providing for payment of applicable withholding taxes resulting from such
exercise. In connection with any exercise at a time that the Profit Shares would
not be subject to a restriction on transferability under Section 6, Participant
may elect to have the Company withhold from the shares issuable upon exercise a
number of shares having a Fair Market Value equal to the mandatory amount
required to be withheld to satisfy federal, state and local taxes and
withholding amounts, subject to the terms of the Plan.

        10.   Securities Matters.    The Committee may defer the effectiveness
of any exercise of the Option to the extent required for the issuance and
delivery of shares of Common Stock pursuant to such exercise to comply with all
applicable laws, regulations of governmental authority and the requirements of
any national securities exchange on which shares of Common Stock are then
traded. The Committee shall inform Participant in writing of its decision to
defer the effectiveness of the exercise of the Option. The Company shall use its
reasonable best efforts to complete any required registration, qualification
and/or listing of such shares (or to satisfy the conditions for exemption from
any such requirements), and shall take all such other reasonable actions within
its control, in order to permit the effectiveness of any exercise of the Option
at the earliest practicable date. During the period that the effectiveness of
the exercise of the Option has been deferred, Participant may, by written
notice, withdraw such exercise and obtain the refund of any amount paid with
respect thereto.

        11.   Transferability.    During the lifetime of Participant, the Option
may be exercised only by Participant or, if Participant is incapacitated, by
Participant's guardian or legal representative. In the event that the Option is
exercised by Participant's guardian or legal representative, the exercise of the
Option shall not be effective unless and until the Company has received evidence
satisfactory to it as to the authority of such guardian or legal representative.
The Option is not assignable or transferable otherwise than by will or by the
laws of descent and distribution, except as may be permitted under the terms of
the Plan.

        12.   Delays or Omissions.    No delay or omission to exercise any
right, power or remedy accruing to any party hereto, upon any breach or default
of any party under this Agreement, shall impair any such right, power or remedy
of such party, nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of or in any similar breach or default
thereafter occurring, nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. Any waiver, permit, consent or approval of any kind or character on
the part of any party of any breach or default under this Agreement, or any
waiver on the part of any party of any provisions or conditions of this
Agreement, must be in a writing signed by such party and shall be effective only
to the extent specifically set forth in such writing.

        13.   Governing Law.    This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware,
without regard to the provisions governing conflict of laws.

        14.   Adjustments.    The number and kind of shares purchasable under
the Option, the exercise price, the specified Market Price Targets, and other
terms of the Option are subject to adjustment in accordance with Section 9(c) of
the Plan.

        15.   Participant Acknowledgment.    Participant hereby acknowledges
receipt of a copy of the Plan. Participant hereby acknowledges that all
decisions, determinations and interpretations of the Committee in respect of the
Plan and this Agreement that are made in accordance with the Plan and this
Agreement shall be final and conclusive.

[SIGNATURES APPEAR ON NEXT PAGE]

4

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by its duly authorized officer, and Participant has hereunto signed
this Agreement on his own behalf, thereby representing that he has carefully
read and understands this Agreement and the Plan as of the day and year first
written above.


 
 
SCIENTIFIC GAMES CORPORATION
 
 
By:
 
         

--------------------------------------------------------------------------------

Martin E. Schloss
Vice President, General Counsel and Secretary
 
 
PARTICIPANT
 
 


--------------------------------------------------------------------------------

A. Lorne Weil


5

--------------------------------------------------------------------------------


EXHIBIT B



SCIENTIFIC GAMES CORPORATION
2003 INCENTIVE COMPENSATION PLAN

PERFORMANCE-ACCELERATED STOCK OPTION GRANT AGREEMENT
(PARSOP II)


        THIS AGREEMENT, made as of the                of                ,
between SCIENTIFIC GAMES CORPORATION (the "Company") and A. LORNE WEIL (the
"Participant").

        WHEREAS, the Compensation Committee (the "Committee") administers the
Company's 2003 Incentive Compensation Plan (the "Plan"); and

        WHEREAS, the Committee granted the performance-accelerated stock option
evidenced by this Agreement to Participant as of                    , 2003;

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants hereinafter set forth, the parties hereto hereby agree as follows:

        1. Grant of Option.    Pursuant to, and subject to, the terms and
conditions set forth herein and in the Plan, the Committee hereby grants to
Participant an option (the "Option") to purchase 400,000 shares of the Company's
Class A Common Stock (the "Common Stock"). The Option is a non-qualified stock
option and does not constitute an "incentive stock option" within the meaning of
Section 422 of the Internal Revenue Code of 1986.

        2. Grant Date.    The Grant Date of the Option is the date set forth in
the first paragraph of this Agreement.

        3. Incorporation of Plan and Employment Agreement.    All terms,
conditions and restrictions of the Plan are incorporated and made part hereof as
if stated herein. If there is any conflict between the terms and conditions of
the Plan and this Agreement, the terms and conditions of the Plan as interpreted
by the Committee shall govern. Except as otherwise provided herein, all
capitalized terms used herein shall have the meaning given to such terms in the
Plan. In addition, this Agreement is subject to the terms of the employment
agreement between Participant and the Company, as amended and restated as of
February 28, 2003 (the "Employment Agreement"), and capitalized terms used in
Section 7 and not otherwise defined in the Plan or this Agreement shall have the
meaning given to such terms in the Employment Agreement. If there is any
conflict between the terms of the Employment Agreement and this Agreement, the
terms of the Employment Agreement will govern, subject to the mandatory terms of
the Plan.

        4. Vesting and Exercisability Date.    The Option shall become vested
and exercisable as to all of the Option shares on                         , 2003
[insert date 6 months after Grant Date but in no event later than December 31,
2003]; provided, however, that the Option shall become immediately vested and
exercisable earlier upon the occurrence of any of the events specified in
Section 7 hereof to the extent specified therein.

        5. Exercise Price.    The exercise price per share of each share with
respect to which the Option is granted is $        , which is equal to the fair
market value of a share of Common Stock on the Grant Date determined in
accordance with the Plan. The exercise price shall be subject to adjustment in
accordance with Section 10(c) of the Plan.

        6. Restrictions on Option Profit Shares.    "Profit Shares" resulting
from the exercise of the Option will be non-transferable to the extent and for
the periods specified in this Section 6.

        (a) Profit Shares Defined.    For purposes of this Section 6, "Profit
Shares" means, with respect to an exercise of any portion of the Option on a
given date, that number of the shares acquired upon such exercise equal to the
difference between (i) the number of shares acquired upon such exercise and
(ii) the number of such shares having a Fair Market Value at the exercise date
equal

--------------------------------------------------------------------------------




to the aggregate Option exercise price paid, with the number of Profit Shares so
calculated rounded down to the nearest whole share.

        (b) Lapse of Restriction on Transferability of Profit Shares.    All
Profit Shares will be subject to the "restriction on transferability" (as
defined below) by Participant until the earliest of (i)
                                 , 20    , [insert date 6 years and 9 months
after the Grant Date] (ii) lapse of the restriction on transferability in
connection with occurrence of any of the events specified in Section 7 hereof to
the extent specified therein, and (iii) the Accelerated Lapse Date (as defined
below). Profit Shares resulting from exercise of the Option for the percentages
specified below of the total number of shares subject to the Option will be
released from the restriction on transferability on an accelerated basis if the
market price of the Common Stock hereafter reaches the "Market Price Targets"
specified in the following table (subject to adjustment under Section 10(c) of
the Plan), provided that such accelerated lapse of the restriction on
transferability will be effective on the date (the "Accelerated Lapse Date")
that is the later of (y) the date on which the applicable Market Price Target is
reached or (z) the third anniversary of the Grant Date:

Restrictions Lapse on Profit Shares Resulting from Exercise of Following
Percentages Option

--------------------------------------------------------------------------------

  "Market Price Target" Triggering Lapse of Restrictions

--------------------------------------------------------------------------------

20%   $                    [exercise price plus 15%] 40%  
                      [previous hurdle plus 15%] 60%  
                      [previous hurdle plus 15%] 80%  
                      [previous hurdle plus 15%] 100%  
                      [previous hurdle plus 15%]

For purposes of this Agreement, the "Market Price Target" will be deemed to have
been reached only if the closing price per share of the Company's Common Stock,
in consolidated reporting for securities listed on the principal exchange or
quotation system on which Common Stock is then traded, is equal to or greater
than the amount specified in the table above for ten trading days within any
period of 30 consecutive trading days, as reported by a reliable reporting
service specified by the Committee. The number of Profit Shares resulting from
exercises on different dates may vary, but the Profit Shares with respect to
which restrictions lapse are those resulting from exercise of the specified
percentage of the total number of shares subject to the Option, in the order in
which the Option was exercised.

For purposes of this Agreement, the "restriction on transferability" means that
the Profit Shares may not be sold, gifted, pledged, hypothecated, or otherwise
transferred or disposed of by Participant. Profit Shares are not, however,
forfeitable. The foregoing notwithstanding, the Committee may permit a transfer
of Profit Shares for estate-planning purposes, in which case the restriction on
transferability will apply to such Profit Shares to the same extent as it would
have applied to such Profit Shares in the hands of the Participant.

        7. Expiration Date; Effect of Certain Events.

        (a) Stated Expiration Date.    Subject to the provisions of the Plan and
this Agreement (providing for earlier expiration in certain circumstances), the
Option shall expire on                        , 2010 [insert date 7 years after
Grant Date] (the "Expiration Date").

        (b) Terms Relating to Termination of Employment.    Subject to the
provisions of the Plan, this Agreement and the Employment Agreement, in the
event the employment of Participant terminates:

(i)without Cause by the Company, for Good Reason by Participant, as Good Reason
is defined in Section 6(e)(i) through (vii) of the Employment Agreement (but not
as defined in clause (viii), an election by Participant not to renew the
employment term under the Employment Agreement), or by reason of Total
Disability, the Option shall vest and become exercisable in full as of the date
of the termination, shall remain exercisable until the

2

--------------------------------------------------------------------------------

Expiration Date, and the restriction on transferability of Profit Shares under
Section 6 hereof shall lapse;

(ii)due to death, the Option shall vest and become exercisable in full as of the
date of the termination, shall remain exercisable until the earlier of the third
anniversary of such event or the Expiration Date, and the restriction on
transferability of Profit Shares under Section 6 hereof shall lapse;

(iii)due to retirement pursuant to Section 6(b) of the Employment Agreement, or
for Good Reason by Participant as Good Reason is defined in
Section 6(e)(viii) of the Employment Agreement, the portion of the Option that
is vested and exercisable as of the date of termination shall remain exercisable
until the Expiration Date (subject, in the case of retirement, to the terms of
paragraph (e) of this Section 7), and the restriction on transferability of
Profit Shares under Section 6 hereof shall remain in effect in accordance with
Section 6; and

(iv)for Cause, the Option (including any vested portion) shall expire at the
close of business on the date of termination.

        Except as otherwise provided in this Section 7, any portion of the
Option that is not vested and exercisable as of the date of termination shall
expire at the close of business on the date of termination, any portion that is
vested and exercisable as of the date of termination shall remain exercisable
until the Expiration Date, and the restriction on transferability of Profit
Shares under Section 6 hereof shall remain in effect in accordance with
Section 6.

        (c) Terms Relating to Certain Other Events.    Upon the occurrence of
any of the events referred to in Section 5(f) of the Employment Agreement,
(i) the Option shall vest and become exercisable in full as of the date of such
event, shall remain exercisable during Participant's employment and shall
continue to be exercisable after termination of Participant's employment in
accordance with the provisions of this Agreement, the Employment Agreement and
the Plan that apply to such termination of employment, but in no event beyond
the Expiration Date, and (ii) the restriction on transferability of Profit
Shares under Section 6 hereof shall lapse. The provisions of the Plan providing
for vesting and lapse of restrictions in respect of options and restricted stock
(or awards generally) upon the occurrence of other events and circumstances
shall apply to the Option and the Profit Shares, including to the lapse of the
restriction on transferability of the Profit Shares.

        (d) Forfeiture Upon Violation of Certain Covenants.    The Option shall
be subject to early expiration in accordance with the terms of Section 10.6 of
the Employment Agreement.

        (e) Forfeiture Upon Retirement in Certain Circumstances.    In the event
that the Participant terminates his employment prior to December 31, 2007 by
retirement pursuant to Section 6(b) of the Employment Agreement and at the
effective time of such retirement one or more of the Market Price Targets have
not yet been reached and the restriction on transferability has not otherwise
lapsed with respect to the entire Option, the portion of the Option set forth in
the table in Section 6(b) hereof for which the Market Price Targets have not yet
been reached shall expire as of such effective time, and such expired portion
shall not be exercisable in connection with or after such retirement. For
example, if at the time of such retirement the Market Price Target of $13.92 has
not yet been reached and the restriction on transferability has not otherwise
lapsed, 40% of the Option shall expire.

        8. Method of Exercise.    The Option shall be exercisable in whole or in
part by delivering written notice to the Company's principal office to the
attention of its General Counsel. Payment for shares of Common Stock purchased
upon the exercise of the Option shall be made on the effective date of such
exercise either: (i) in cash, by certified check, bank cashier's check or wire
transfer; (ii), by delivery of shares having a Fair Market Value equal to the
exercise price, except no such delivery will be permitted if and to the extent
that the transaction would result in recognition of additional accounting
expense by

3

--------------------------------------------------------------------------------


the Company under applicable accounting rules, or (iii) in such other form as
shall be acceptable to the Committee. Certificates for shares of Common Stock
purchased upon the exercise of the Option shall be issued in the name of
Participant or his beneficiary, as the case may be, and delivered to Participant
or his beneficiary, as the case may be, as soon as practicable following the
effective date on which the Option is exercised (or delivery may be effected in
such other manner as may be agreed upon by the Company and Participant).

        9. Taxes.    In connection with any exercise of the Option, Participant
shall pay or make arrangements satisfactory to the Committee providing for
payment of applicable withholding taxes resulting from such exercise. In
connection with any exercise at a time that the Profit Shares would not be
subject to a restriction on transferability under Section 6, Participant may
elect to have the Company withhold from the shares issuable upon exercise a
number of shares having a Fair Market Value equal to the mandatory amount
required to be withheld to satisfy federal, state and local taxes and
withholding amounts, subject to the terms of the Plan.

        10. Securities Matters.    The Committee may defer the effectiveness of
any exercise of the Option to the extent required for the issuance and delivery
of shares of Common Stock pursuant to such exercise to comply with all
applicable laws, regulations of governmental authority and the requirements of
any national securities exchange on which shares of Common Stock are then
traded. The Committee shall inform Participant in writing of its decision to
defer the effectiveness of the exercise of the Option. The Company shall use its
reasonable best efforts to complete any required registration, qualification
and/or listing of such shares (or to satisfy the conditions for exemption from
any such requirements), and shall take all such other reasonable actions within
its control, in order to permit the effectiveness of any exercise of the Option
at the earliest practicable date. During the period that the effectiveness of
the exercise of the Option has been deferred, Participant may, by written
notice, withdraw such exercise and obtain the refund of any amount paid with
respect thereto.

        11. Transferability.    During the lifetime of Participant, the Option
may be exercised only by Participant or, if Participant is incapacitated, by
Participant's guardian or legal representative. In the event that the Option is
exercised by Participant's guardian or legal representative, the exercise of the
Option shall not be effective unless and until the Company has received evidence
satisfactory to it as to the authority of such guardian or legal representative.
The Option is not assignable or transferable otherwise than by will or by the
laws of descent and distribution, except as may be permitted under the terms of
the Plan.

        12. Delays or Omissions.    No delay or omission to exercise any right,
power or remedy accruing to any party hereto, upon any breach or default of any
party under this Agreement, shall impair any such right, power or remedy of such
party, nor shall it be construed to be a waiver of any such breach or default,
or an acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party of any provisions or conditions of this Agreement, must be in a
writing signed by such party and shall be effective only to the extent
specifically set forth in such writing.

        13. Governing Law.    This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware, without
regard to the provisions governing conflict of laws.

        14. Adjustments.    The number and kind of shares purchasable under the
Option, the exercise price, the specified Market Price Targets, and other terms
of the Option are subject to adjustment in accordance with Section 10(c) of the
Plan.

4

--------------------------------------------------------------------------------


        15. Participant Acknowledgment.    Participant hereby acknowledges
receipt of a copy of the Plan. Participant hereby acknowledges that all
decisions, determinations and interpretations of the Committee in respect of the
Plan and this Agreement that are made in accordance with the Plan and this
Agreement shall be final and conclusive.

[SIGNATURES APPEAR ON NEXT PAGE]

5

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by its duly authorized officer, and Participant has hereunto signed
this Agreement on his own behalf, thereby representing that he has carefully
read and understands this Agreement and the Plan as of the day and year first
written above.


 
 
SCIENTIFIC GAMES CORPORATION
 
 
By:
 
         

--------------------------------------------------------------------------------

Martin E. Schloss
Vice President, General Counsel and Secretary
 
 
PARTICIPANT
 
 


--------------------------------------------------------------------------------

A. Lorne Weil


6

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.17



Amended and Restated Employment Agreement, dated as of February 28, 2003, by and
between the Company and A. Lorne Weil
EMPLOYMENT AGREEMENT by and between SCIENTIFIC GAMES CORPORATION and A. LORNE
WEIL as Amended and Restated as of February 28, 2003
Table of Contents
A. LORNE WEIL EMPLOYMENT AGREEMENT As Amended and Restated as of February 28,
2003
SCHEDULE A

Exhibit A



SCIENTIFIC GAMES CORPORATION 1997 INCENTIVE COMPENSATION PLAN, AS AMENDED
PERFORMANCE-ACCELERATED STOCK OPTION GRANT AGREEMENT (PARSOP I)

EXHIBIT B



SCIENTIFIC GAMES CORPORATION 2003 INCENTIVE COMPENSATION PLAN
PERFORMANCE-ACCELERATED STOCK OPTION GRANT AGREEMENT (PARSOP II)
